Citation Nr: 1648058	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right calf disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1965 to October 1968 and had additional service with the Virginia National Guard. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2012 decisions of the Roanoke, Virginia, Regional Office (RO). In February 2012, he had a hearing with a Decision Review Officer (DRO); a transcript is in the record. In May 2013, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. In April 2014, the Board remanded the appeal to the RO for additional action.

In October 2016, the Veteran was informed that the Veterans Law Judge who had conducted his May 2013 Board hearing was no longer employed by the Board and that he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In October 2016, the Veteran indicated that he did not want an additional Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain missing military personnel records from the Veteran's period of active service, hospitalization records, and service treatment records and personnel records from the Veteran's service with the Virginia National Guard. Additionally, new medical opinions will be required as the current opinions are inadequate and not based on a complete record due to the missing records.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed right calf and right knee disorders that is not already in VA's possession. Specifically request that the Veteran submit any records he may have related to his treatment and hospitalization in May 1967.

2.  Associate with the Veteran's file all service personnel records from his period of active service. If no records are available, a negative response is required and must be documented in the record. 

3.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity to obtain all medical records from the Veteran's hospitalization at Womack Army Hospital in May 1967. If no records are available, a negative response is required and must be documented in the record.

4.  Contact the Adjutant General of Virginia, the Virginia Army National Guard Historical Records Hotline, and/or the appropriate service entity, to obtain service treatment and personnel records from the Veteran's entire period of service with the Virginia National Guard. If no records are available, a negative response is required and must be documented in the record.

5.  AFTER COMPLETING ALL OF THE ABOVE DEVELOPMENT, return the file to the VA examiner who conducted the June 2014 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA knee and lower leg conditions examination to obtain an opinion as to the nature and etiology of his right knee and right calf disorders. All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner is advised that an opinion based solely on the lack of treatment records in service or since service is inadequate.

The examiner should address the following:

a.  indicate any and all right knee disorders that the Veteran currently  has or had during any period during the pendency of this appeal. If the examiner disagrees with any previously diagnosed disorder, the examiner should provide an explanation.

b.  indicate any and all right calf disorders that the Veteran currently  has or had during any period during the pendency of this appeal. If the examiner disagrees with any previously diagnosed disorder, the examiner should provide an explanation.

c.  whether any identified right knee disorder had its onset during active service, including as a result of approximately 19 parachute jumps or his May 1967 treatment and hospitalization for a right calf disorder.

d.  whether any identified right calf disorder had its onset during active service, including as a result of approximately 19 parachute jumps or his May 1967 treatment and hospitalization.

e.  whether any identified right knee disorder had its onset during any period of service with the Virginia National Guard.

f.  whether any identified right calf disorder had its onset during any period of service with the Virginia National Guard.

g.  whether any identified right knee disorder was caused by his service-connected type II diabetes mellitus.

h.  whether any identified right knee disorder was aggravated (increased in severity beyond its natural progression) by his service-connected type II diabetes mellitus.

i.  whether any identified right calf disorder was caused by his service-connected type II diabetes mellitus.

j.  whether any identified right calf disorder was aggravated (increased in severity beyond its natural progression) by his service-connected type II diabetes mellitus.

IN ADDITION TO ALL DOCUMENTATION ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-ORDERED DEVELOPMENT, the examiner's attention is drawn to the following:

*June 1965 physical examination for service entrance stating that the Veteran had scars on both of his knees. Service Treatment Records, VBMS Entry 7/30/2009, p. 19.

*June 1965 report of medical history where the Veteran reported leg cramps and where it was noted that he had infrequent, mild leg cramps. Service Treatment Records, VBMS Entry 7/30/2009, p. 16.

*May 1967 treatment record documenting right calf swelling and fever, noting no history of trauma, documenting that the Veteran was admitted to the hospital, that he served with the 82nd Airborne Division at this time, and that the injury occurred in the line of duty. Service Treatment Records, VBMS Entry 7/30/2009, p. 3.

*May 1967 treatment record documenting that the Veteran had edema of the right leg. Service Treatment Records, VBMS Entry 7/30/2009, p. 4.

*May 1967 treatment record documenting that the Veteran was put on a medical profile for cellulitis of the right leg. Service Treatment Records, VBMS Entry 7/30/2009, p. 6.

*September 1968 physical examination for service separation and report of medical history which list no notations of leg problems. Service Treatment Records, VBMS Entry 7/30/2009, p. 7, 11.

*DD214 stating that the Veteran's military decorations include the Parachutist Badge. VBMS Entry 4/29/2014.

*May 2010 VA treatment records stating that the Veteran had right calf arthralgia, edema, or weakness and that the source of the right calf pain was an old military injury as the Veteran used to jump from planes. VBMS Entry 8/11/2010, p. 3, 9.

*December 2011 private treatment records documenting that the Veteran was seen for right knee and calf pain and listing a calf problem of myalgia and right knee popping. VBMS Entry 3/5/2012, p. 4, 5.

*Veteran's testimony at February 2012 DRO hearing.

*February 2012 Statement in Support of Claim written by the Veteran.

*March 2012 written statement from the Veteran's spouse.

*March 2012 Correspondence from the Veteran describing the history of his right knee and calf disorders and treatment for them.

*December 2012 VA knee and lower leg conditions examination.

*February 2013 notice of disagreement (NOD), which includes a written statement from the Veteran.

*February 2013 VA Form 9, which includes a written statement from the Veteran.

*February 2013 private treatment record stating that the Veteran had right knee crepitus and swelling and mild calf tenderness to palpation. He was diagnosed with a small intrapatellar spur and chronic knee pain and crepitus and the physician indicated that it is possible the Veteran's disorder began with a fall. VBMS Entry 3/13/2013, p. 1.

*February 2013 private treatment record describing a 45 year history of right knee and calf pain. VBMS Entry 5/28/2013, p. 1.

*March 2013 VA Form 646 and accompanying arguments advanced by the Veteran's representative.

*March 2013 substantive appeal. 

*March 2013 VA treatment record stating a diagnosis of right knee and calf pain associated with an injury in service. VBMS Entry 4/30/2014, p. 14.

*Veteran's testimony at May 2013 Board hearing. VVA Entry 7/13/2013.

*December 2013 VA Form 9, which includes a written statement from the Veteran.

*April 2014 Board Remand.

*June 2014 VA knee and lower leg conditions examination.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




